28 F.3d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darnell L. WALKER, Defendant-Appellant.
No. 94-3555.
United States Court of Appeals, Sixth Circuit.
June 28, 1994.

Before:  MARTIN, SUHRHEINRICH and DAUGHTREY, Circuit Judges.

ORDER

1
The defendant appeals a district court order affirming a magistrate judge's order that he be detained pending trial on charges of conspiracy to possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. Sec. 846;  distribution and possession with intent to distribute cocaine base in violation of 21 U.S.C. Secs. 841(a)(1) and (b)(1)(B);  receipt of firearms by a convicted felon in violation of 18 U.S.C. Secs. 922(g) and 924(a)(2);  and use of a firearm during and in relation to a drug trafficking offense in violation of 18 U.S.C. Sec. 924(c)(1).  The government has filed a brief in opposition.


2
The defendant does not dispute that the statutory presumption contained in 18 U.S.C. Sec. 3142(e) applies to him.  Rather, he argues that the district court erroneously interpreted the presumption and claims that sufficient evidence was presented to rebut the presumption.  Upon review and consideration of the arguments presented, we conclude that no error was committed.   See United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
It is therefore ORDERED that the district court's order denying release is affirmed.